Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 1 of 9 PageID: 25016




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                      NEWARK VICINAGE

   OCCIDENTAL CHEMICAL                              )
   CORPORATION,                                     )
                                                    )
                                                    )
                                                    )           Case No: 2:18-cv-11273-MCA-JAD
                   Plaintiff,                       )
                                                    )
   v.                                               )
                                                    )
   21ST CENTURY FOX AMERICA, INC.,                  )           CRODA INC.’S ANSWER AND
   et al.,                                          )           DEFENSES TO PLAINTIFF’S
                                                    )           CROSSCLAIMS AND
                                                    )           COUNTERCLAIMS
                   Defendants.                      )
                                                    )


          Defendant Croda Inc. (“Defendant”), by and through counsel, hereby answers Plaintiff

  Occidental Chemical Corporation’s Counterclaims and Crossclaims, filed on September 13, 2019,

  ECF No. 800 (“Counterclaim”), as set forth below. Except as specifically admitted herein,

  Defendant denies each and every allegation of the Counterclaim. Defendant expressly reserves the

  right to amend and/or supplement its Answer and Defenses to Counterclaim. Defendant further

  responds paragraph-by-paragraph as follows:

          1.      The first sentence of Paragraph 1 of the Counterclaim references and purports to

  characterize and quote from Plaintiff’s Complaint, a document which speaks for itself. Defendant

  denies any statements or allegations in the first sentence of Paragraph 1 that mischaracterize or

  misquote the referenced Complaint or take it out of context. Defendant further denies that

  Plaintiff’s Complaint was limited to claims related to the Lower 8.3 miles of the Lower Passaic

  River and denies any remaining allegations, characterizations, or implications in the first sentence

  of Paragraph 1. Defendant incorporates as if fully set forth herein its responses to all the allegations


                                                        -1-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 2 of 9 PageID: 25017




  and claims in Plaintiff’s Complaint, as set forth in its Answer to Plaintiff’s Complaint, filed on

  August 14, 2019, 2019, ECF No. 727 (“Answer to Complaint”).

         2.      Paragraph 2 of the Counterclaim references and purports to characterize and quote

  from Defendants’ Counterclaims filed in this matter. These documents speak for themselves in the

  appropriate context. Defendant denies any statements or allegations in Paragraph 2 that

  mischaracterize or misquote Defendant’s Counterclaims or take them out of context. Defendant

  denies any remaining allegations, characterizations, and implications in Paragraph 2.

         3.      To the extent the allegations in Paragraph 3 and footnote 4 of the Counterclaim

  relate to individuals or entities other than Defendant, Defendant is without knowledge or

  information sufficient to form a belief as to the truth or accuracy of those allegations and therefore

  denies the same. Paragraph 3 and footnote 4 of the Counterclaim contain references to and

  characterizations of Plaintiff’s Complaint, Defendants’ Counterclaims, and a certain 2007

  Standstill Agreement. Those documents speak for themselves in the appropriate context.

  Defendant denies any statements or allegations in Paragraph 3 or footnote 4 that mischaracterize

  or misquote such documents or take them out of context. Defendant further denies that Defendants

  broadened the scope of this litigation. Paragraph 3 and footnote 4 of the Counterclaim contain

  Plaintiff’s characterization of its own claims, to which no response is required. To the extent a

  response is required, Defendant admits that Plaintiff’s counter- and cross-claims assert claims

  under Sections 107 and 113 of CERCLA and for declaratory judgment. However, Plaintiff’s

  crossclaims, its Section 107 counterclaims-in-reply, and its Section 113 and declaratory judgment

  counterclaims-in-reply except as they relate to the 2007 remedial investigation and feasibility

  study (“RI/FS”) administrative settlement agreement and order on consent (“2007 RI/FS

  ASAOC”) have been dismissed pursuant to the Court’s May 26, 2020 Order partially granting




                                                     -2-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 3 of 9 PageID: 25018




  Defendants’ Motion to Strike or Dismiss (ECF No. 968) (“May 26, 2020 Order”). With respect to

  Plaintiff’s remaining declaratory judgment and Section 113 counterclaims-in-reply relating to the

  2007 RI/FS ASAOC, Defendant denies that Plaintiff has incurred recoverable costs or is entitled

  to any of the requested relief. Footnote 4 contains one or more conclusions of law, to which no

  response is required. To the extent a response is required, Defendant denies the allegations in

  footnote 4 and expressly denies that Plaintiff has the “right” to amend its Counterclaim (or, for

  that matter, its Complaint). Defendant denies any remaining allegations, characterizations, and

  implications in Paragraph 3 and footnote 4, including any which seek to impute liability to

  Defendant.

         4.      Defendant incorporates as if fully set forth herein its responses to Paragraphs 1

  through 44 of Plaintiff’s Complaint, as set forth in Paragraphs 1 through 44 of its Answer to

  Complaint.

         5.      To the extent the allegations contained in Paragraph 5 of the Counterclaim relate to

  individuals or entities other than Defendant, Defendant is without knowledge or information

  sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

  same. Paragraph 5 of the Counterclaim references and purports to characterize a 2016 Record of

  Decision, Lower 8.3 Miles of the Lower Passaic River Part of the Diamond Alkali Superfund Site

  (“2016 ROD”), a document which speaks for itself in the appropriate context. Defendant denies

  any statements or allegations in Paragraph 5 that mischaracterize this document or take it out of

  context. Defendant denies any remaining allegations, characterizations, and implications in

  Paragraph 5.

         6.      Defendant admits the allegation in Paragraph 6 of the Counterclaim that a group of

  parties formed the Cooperating Parties Group (“CPG”) and that Plaintiff, Maxus Energy




                                                    -3-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 4 of 9 PageID: 25019




  Corporation (“Maxus”), and Tierra Solutions, Inc. (“Tierra”) were, at one time, members of the

  CPG. Defendant further admits that members of the CPG signed a settlement agreement with EPA

  in 2004 (“2004 RI/FS AOC”), which was amended in 2005 and 2007, and signed the 2007 RI/FS

  ASAOC with EPA in 2007. To the extent the allegations in Paragraph 6 seek to paraphrase or

  characterize the 2004 RI/FS AOC and amendments thereto and the 2007 RI/FS ASAOC, these

  documents speak for themselves in the appropriate context. Defendant denies any statements or

  allegations in Paragraph 6 that mischaracterize the referenced settlement agreements and

  amendments and/or take them out of context. To the extent the allegations in Paragraph 6 relate to

  individuals or entities other than Defendant, Defendant is without knowledge or information

  sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

  same. Defendant admits that in Plaintiff’s Counterclaims and Crossclaims, Plaintiff seeks a money

  judgment for cost recovery and contribution for response costs in connection with the 2007 RI/FS

  ASAOC but denies that Plaintiff has incurred recoverable costs or is entitled to any of the requested

  relief. Defendant denies any remaining allegations, characterizations, or implications in Paragraph

  6, including any which seek to impute liability to Defendant. By way of further answer, Defendant

  states that earlier in 2007, before executing the 2007 RI/FS ASAOC, members of the CPG,

  including Defendant, entered into an Amended and Restated Organization Agreement (“AROA”)

  wherein, among other things, the parties agreed to an interim allocation of certain costs incurred

  by the CPG, including performance and funding obligations under the 2007 RI/FS ASAOC

  (“Interim Allocation Payments”). Defendant further states that Plaintiff withdrew from the CPG

  in May 2012 and has failed to make all its Interim Allocation Payments as required by the AROA.

         7.      Defendant refers to and specifically incorporates by reference as if fully set forth

  herein Paragraphs 45 through 50 of its Answer to Complaint.




                                                    -4-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 5 of 9 PageID: 25020




           8.     Defendant refers to and specifically incorporates by reference as if fully set forth

  herein Paragraphs 51 through 173 of its Answer to Complaint.

           9.     Defendant refers to and specifically incorporates by reference as if fully set forth

  herein Paragraphs 174 through 270 of its Answer to Complaint.

                                           COUNT IV
      (Counterclaim and Crossclaim against all Defendants for CERCLA Cost Recovery Under
                                         Section 107(a))

           10.    Count IV (Plaintiff’s Section 107(a) counterclaim and crossclaim) has been

  dismissed in its entirety pursuant to the Court’s May 26, 2020 Order, therefore no response is

  required to allegations relating to Count IV. To the extent a response is required, Defendant refers

  to and specifically incorporates by reference its responses to Paragraphs 1 through 9 of Plaintiff’s

  Counterclaim.1

           11.    Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

  Order, therefore no response is required to allegations relating to Count IV. To the extent a

  response is required, Defendant admits it is a “person” as defined in CERCLA Section 101(21),

  42 U.S.C. § 9601(21), but denies each and every allegation in Paragraph 11 to the extent directed

  to it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

  accuracy of allegations as to other defendants and therefore denies the same. Paragraph 11 of the

  Counterclaim consists of one or more conclusions of law, to which no response is required. To the

  extent a response is required, Defendant denies any remaining allegations, characterizations, or

  implications in Paragraph 11, including any which seek to impute liability to Defendant.

           12.    Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020


  1
    Paragraphs 10, 14, and 18 of Plaintiff’s Counterclaim state that they incorporate Plaintiff’s “responses” to
  certain paragraphs of the Counterclaim. Defendant assumes this is a typographical error and that Plaintiff
  intended in Paragraphs 10, 14, and 18 to incorporate certain preceding paragraphs of its Counterclaim, not
  Plaintiff’s “responses” to paragraphs of the Counterclaim.


                                                         -5-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 6 of 9 PageID: 25021




  Order, therefore no response is required to allegations relating to Count IV. To the extent a

  response is required, Paragraph 12 of the Counterclaim consists of one or more conclusions of law,

  to which no response is required. To the extent a response is required, Defendant denies the

  allegations in Paragraph 12.

            13.     Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

  Order, therefore no response is required to allegations relating to Count IV or to Plaintiff’s prayer

  for relief. To the extent a response is required, Defendant denies the allegations in Paragraph 13

  and denies that Plaintiff is entitled to any relief.

                                           COUNT V
      (Counterclaim and Crossclaim against all Defendants for CERCLA Cost Recovery Under
                                         Section 113(f))

            14.     Defendant refers to and specifically incorporates by reference its responses to

  Paragraphs 1 through 13 of Plaintiff’s Counterclaim.2

            15.     Defendant admits it is a “person” as defined in CERCLA Section 101(21), 42

  U.S.C. § 9601(21), but denies each and every allegation in Paragraph 15 to the extent directed to

  it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

  accuracy of allegations as to other defendants and therefore denies the same. Paragraph 15 of the

  Counterclaim contains one or more conclusions of law, to which no response is required. To the

  extent a response is required, Defendant denies any remaining allegations, characterizations, or

  implications in Paragraph 15, including any which seek to impute liability to Defendant.

            16.     Paragraph 16 of the Counterclaim consists of one or more conclusions of law, to

  which no response is required. To the extent a response is required, Defendant denies the

  allegations in Paragraph 16.



  2
      See supra note 1.


                                                         -6-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 7 of 9 PageID: 25022




            17.     Plaintiff’s Section 113(f) claim relating to the 2004 RI/FS AOC and the 2012 River

  Mile 10.9 Removal Unilateral Administrative Order (“2012 RM 10.9 Removal UAO) and

  Plaintiff’s crossclaims have been dismissed pursuant to the Court’s May 26, 2020 Order, therefore

  no response is required to allegations relating to those agreements/orders. Defendant further states

  that Paragraph 17 of the Counterclaim consists of one or more conclusions of law, to which no

  response is required. To the extent a response is required, Defendant denies the allegations in

  Paragraph 17. Additionally, no response is required to Plaintiff’s prayer for relief; to the extent a

  response is required, Defendant denies that Plaintiff is entitled to any relief.

                                           COUNT VI
          (Counterclaim and Crossclaim against all Defendants for Declaratory Judgment –
                                           CERCLA)

            18.     Defendant refers to and specifically incorporates by reference its responses to

  Paragraphs 1 through 17 of Plaintiff’s Counterclaim.3

            19.     Defendant admits it is a “person” as defined in CERCLA Section 101(21), 42

  U.S.C. § 9601(21), but denies each and every allegation in Paragraph 19 to the extent directed to

  it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

  accuracy of allegations as to other defendants and therefore denies the same. Paragraph 19 of the

  Counterclaim contains one or more conclusions of law, to which no response is required. To the

  extent a response is required, Defendant denies any remaining allegations, characterizations, or

  implications in Paragraph 19, including any which seek to impute liability to Defendant.

            20.     Paragraph 20 of the Counterclaim consists of one or more conclusions of law, to

  which no response is required. To the extent a response is required, Defendant denies the

  allegations in Paragraph 20.



  3
      See supra note 1.


                                                      -7-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 8 of 9 PageID: 25023




            21.    Plaintiff’s declaratory judgment counterclaims-in-reply except as they relate to the

  2007 RI/FS ASAOC and Plaintiff’s crossclaims have been dismissed pursuant to the Court’s May

  26, 2020 Order, therefore no response is required to allegations relating to other agreements/orders.

  Defendant further states that Paragraph 21 of the Counterclaim consists of one or more conclusions

  of law, to which no response is required. To the extent a response is required, Defendant denies

  the allegations in Paragraph 21.

            22.    Plaintiff’s declaratory judgment counterclaims-in-reply except as they relate to the

  2007 RI/FS ASAOC and Plaintiff’s crossclaims have been dismissed pursuant to the Court’s May

  26, 2020 Order, therefore no response is required to allegations relating to other agreements/orders.

  Defendant further states that Paragraph 22 of the Counterclaim consists of one or more conclusions

  of law, to which no response is required. Additionally, no response is required to Plaintiff’s prayer

  for relief; to the extent a response is required, Defendant denies that Plaintiff is entitled to any

  relief.

                                               DEFENSES

            Defendant refers to and specifically incorporates by reference as if fully set forth herein

  each and every defense asserted in Defendant’s Answer to the Complaint. Defendant reserves the

  right to assert further defenses that may become apparent during the course of discovery.




                                                     -8-
Case 2:18-cv-11273-MCA-JAD Document 1046 Filed 06/19/20 Page 9 of 9 PageID: 25024




   Dated: June 19, 2020
                                         Respectfully submitted,


                                         By: /s/ Jaclyn Palmerson _________

                                         Jaclyn Palmerson (NJ Bar No. 209452016)
                                         Matthew Robson (pro hac vice)
                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN LLP
                                         51 Madison Avenue, 22nd Floor
                                         New York, NY 10010
                                         Phone: (212) 849-7000
                                         Fax: (212) 849-7100
                                         matthewrobson@quinnemanuel.com
                                         jaclynpalmerson@quinnemanuel.com

                                         Stephen Swedlow (pro hac vice)
                                         QUINN EMANUEL URQUHART &
                                         SULLIVAN LLP
                                         191 N. Wacker Drive, Suite 2700
                                         Chicago, IL 60606
                                         Phone: (312) 705-7400
                                         Fax: (312) 705-7401
                                         stephenswedlow@quinnemanuel.com




                                        -9-
